        Case 2:18-cv-14244-JEM Document 82 Entered on FLSD Docket 04/09/2019 Page 1 of 2

        j,
         y'
          s
          pzrt
             vp
y/
' rî/y                        F0RT
                                 UH
                                  NE
                                   ITS
                                     EO
                                      DUS
                                        TT
                                         HAET
                                            RE
                                             NSDISTRI
                                                    CTO
                                                      CF
                                                       OU
                                                        FL
                                                         RO
                                                          TRIDA
.
    '
                                         FORT PIERCE D IV ISION


          PA W LA B.STU M W

                Plaintifll
          V.                                                 Case N o. 18-14244-C1V -
                                                             M ARTIN EZ/M AY NA RD

          CA THERW E K RY AN ,
                                        )
          DEBORAH A.STUART,             )
                                        )
          TENNISTOW NHOUSES CONDOM W IUM )                                                FILED BY                      ..
          ASSOCIATION,lNC.,             )
                                        )                                                     AF2 29 2219
          JEFFM Y R.SM ITH,             )                                                       ANGELA E,NOBLE
                                                                                               cœ axu.:.Dls' m :
                                        )                                                    s.D.OF FLA.-FI RERCE
          STATE OF FLOIUDA,             )
                                        )
               Defendants.              )
                                        )

                                             NOTICE OF APPEAL

                NoticeisherebygiventhatPamelaB.Stuart,(plaintiffprose)intheabovenamedcase,
          hereby appealsto theUnited StatesCourtofAppealsfortheEleventh Circtlitfrom thefinal

          judpnententeredinthisactiononthe111 dayofM arch,2019.
                                             .'                                      .-          >
                                         *
                                                                 ?.hj
                                                                 l                                       <          '
                                                   emk   #              r                                    '=M'
                                                  (-
                                                   V..k/L q  ,
                                                                            w .- .                   >          .
                                              PA M ELA B .STU A RT
                                              Plaintië rrose
                                              A ddress: 5115 Yum a Skeet,N W
                                                       W mshington,DC 20016
                                                        202-244-0723
                                                         202-999-2374(ce11)
Case 2:18-cv-14244-JEM Document 82 Entered on FLSD Docket 04/09/2019 Page 2 of 2
                                                                                  '




                                                                      &1              4 t
                                                                                      - :
                                                                                        !
                                                                                        q
                                                                                        t
                                                                                        .
                                                                                        1
                                                                                         yjali!t!$k
                                                                                        :,              -


                                    Q                                  7$             .
                                                                                           k'$j-'
                                                                                           t    )ko
                                                                       =
                                                                                           %                .
                                                                                                            '
                                    $                                                                       Ek
                                                                      jv.             --         i
                                                                                                 :ii
                                                                                                 i
                                                                                                 j
                                                                                                 r
                                                                                                 i
                                                                                                 r
                                                                                                 ir
                                                                                                   r
                                                                                                   ,
                                                                                                   k
                                                                                                   --
                                                                                                   .

                                                                                                  --
                                                                                                   .
                                                                                                            @
                                                                                                            1
                                                                                                            I
                                                                                                            p
                                                                                                            :
                                                                                                            i
                                                                                                            rj
                                                                                                            !!j
                                                                                                              y
                                                                                                              r
                                                                                                              j
                                         e r

                                                                      %
                                                                      (-
                                                                       .'
                                                                       Nt
                                                                           t,
                                                    f:...:INspEcTkc
                                                    '1: -- - - -

                        W -<            .
                 T
                  -
                  X 4 w
                  V p @ -
                         m
                    7 -
                      Q r
                                            zz                                *


                -       v
                                h ly                                       :tl
                                                                             i
                                                                              .

                                                                             k-
                                                                              .




                    77          cI
                                 cl ,.                                 o -
                                                                       +œ -

                    L'            L')       .
                                                '
                                                                       8 -


                                'K . X
                                m                                      s
                                                                       :
                                                                       O
                                                                        a: >>M
                                                                           <v.= sW'
                                                                                 > nc
                                                                                    =
                                                                       o>W o
                                                                           coAœlr
                                                                               =f/KW
                                                                                   -x
                                                                                    '
                                                                       zu
                                                                       -.
                                                                                  ==
                                                                                  -. xoo
                                                                                     .x o


                    t
                    -
                    z
                    fl
                     - cyt.-
                           =
                           g
                                                                       - -*           xj v'rn-
                                                                       --                  MEw
                                                                       o
                                                                       -
                                                                       e
                                                                         O
                                                                         o
                                                                                           o'
                                                                                           '
                                                                                           =
                                                                                             ro
                                                                                              m
                                                                                              w
                                                                       o                   o
                                                                       +                   n k
                    =
                           )-   -
                                                                                             o




                     / -V
